 LOCAL UNION NO. 272, INT'L ASSN. OF BRIDGE, ETC.269the area and to the general practice in the industry, and it appears thatbrewers may perform the disputed work more efficiently for theEmployer than may the machinists.We shall, accordingly, determinethe existing jurisdictional dispute by deciding that brewers, ratherthan machinists, are entitled to the work in dispute. In making thisdetermination, we are assigning the disputed work to the employeesof the Employer who are represented by the Brewers but not to thatUnion or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings and the entirerecord in this proceeding, the National Labor Relations Board makesthe following Determination of Dispute.Brewers employed by P. Ballantine & Sons, who are represented byLocal 4, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, are entitled to perform the workof installing the Ballantine Easy Tap in the heads of metal beer bar-rels in the Employer's plant in Newark, New Jersey.CHAIRMAN MCCULLOCH took no part in the consideration of theabove Decision and Determination of Dispute.Local Union No.272, International Association of Bridge,Struc-tural and Ornamental Iron Workers,AFL-CIOandPrestressErectors,Inc. and Carpenters'DistrictCouncil of Miami,Florida and Vicinity,AFL-CIO.Case No. 12-CD-52.April 29,1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed on July 31, 1964,and an amended charge filed on August 31,1964, by Prestress Erectors,Inc., herein called Prestress or the Employer.The charges allegedthat Local Union No. 272, International Association of Bridge, Struc-tural and Ornamental Iron Workers, AFL-CIO, herein called theIronWorkers, violated Section 8(b) (4) (i) and (ii) (D) of the Act.On August 14, 1964, the Acting Regional Director for Region 12issued a notice of hearing, which was later amended on September 1and 3.The hearing held in Miami, Florida, before Hearing OfficerObediah R. Miller, began on September 14 and ended on October 22.152 NLRB No. 21. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 14, the Carpenters' District Council of Miami,. Floridaand Vicinity, AFL-CIO, herein called the Carpenters, intervened.,-The Employer, the Iron Workers, and the Carpenters' participated inthe hearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidence bearing on the:issues.The rulings of the Hearing Officer are free from prejudicial,error and are hereby affirmed.Upon the entire record in the case, the Board 2 makes the followingfindings :1.The business of the EmployerPrestress is a Florida corporation with its principal office in NorthMiami,Florida. It is engaged in the delivery and erection of precast'concrete building material as subcontractor for precast manufacturers 3'In the 12 months preceding the hearing, the Employer performedservices valued at more than $50,000 for a number of Florida precastmanufacturers, including Concrete Structures, Inc., of North Miami.,Concrete Structures, Inc., annually purchases more than $50,000 worthof materials directly from suppliers located outside the State of Flor-'ida.We find that the Employer is engaged in commerce within themeaning ofSection 2(6) and (7) of the Act, and that it will effectuatethe purposes of the Act to assert jurisdiction herein .42.The labor organizations involvedIt was stipulated, and we find, that the Iron Workers, the Carpenters,and the Bricklayers are labor organizations within the meaning ofSection 2 (5) of the Act.3.The disputeA. BackgroundFor many years, the Carpenters and Iron Workers have been in dis-pute over the assignment of work involving the installation of precastconcrete."Precast" is a broad term denoting any concrete item castat a place other than its final position in the structure. Involved hereare only those precast items heavy enough to require power equipmentto move them into place.The items range from 4 by 5 feet latticework sections to single or double T sections 100 feet long, 8 feet wide,weighing 18 to 20 tons. Precast concrete may also be "prestressed";''On September 28, 1964,the Bricklayers,Masons and Plasterers, LocalUnion No 7,AFL-CIO (herein called the Bricklayers), intervened to protect its work jurisdiction2 Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Fanning,Brown,and Jenkins]8Although the Employer has worked on projects throughout the State of Florida, thethemajor portion of its jobs are located in Dade and Broward Counties In the12 months preceding the hearing,an estimated 70 to 85 percent of its jobs were in thesetwo counties4Siemons Matting Service,122 NLRB 81, 85 LOCAL UNION NO. 272, INT'L ASSN. OF BRIDGE, ETC.271i.e.,reinforced with tensioned wire strand to extend load carryingcapacities.Precast products may be classified according to the shapeof their cross-section; e.g., rectangular sections (flat slabs), square,circular, channel, curved, or folded sections, perforated sections (as ingrillework or window frames), solid sections, cored sections,I'see-_tions, single T (Lmtee) or. double T sections; and by their specificfunction or position in a particular structure; e.g., exterior wall panels,window frames, spandrel panels, floor or roof members, columns,arches,joists, sunand weather screens, and cantilevered sections.A,single cross-section type of precast is often capable of a variety ofbuilding uses.5Another somewhat theoretical distinction can be drawnbetween "structural" (load bearing) and "architectural", (decorative)functions of precast.6As performed at Employer jobsites, the installation ofprecast con-crete consistsof planning an orderly sequence of work, layout out andmeasuringthe placement of the item, "rigging" 7 and aligning the itemintothe correct position, shoring, bracing, and making temporaryconnections,welding or bolting the item permanently into place, burn-ing off riggingaccessories,and making any necessary final adjust-ments.The rigging required on most of the Employer's jobs involvesno more thanplacing the crane in the right spot, putting hooksthrough metal loops cast into the precast item, and directing the move-ment of the item by hand signals to the crane operator. In specialsituations, added rigging devices (such as a "come-along" or an A-frame)are needed to move the item into the final position.8 The weld-ing work is done by a State-licensed welder, usually a carpenter butoccasionally a bricklayer.In the late 1950's and early 1960's representatives of the Iron Work-ers andCarpenters attempted on severaloccasionsto reach an agree-menton precast installation work in southern Florida.9But no last-ing settlement has ever been consummated. The National Joint Boardfor Settlement of Jurisdictional Disputes, hereafter called the JointBoard,was notified of several disputed jobs, but only referred theissues tothe respective International unions for settlement.Appar-ently, the Internationals were unable to reach an agreement on area5 The various functional uses may require differences in the positioning of the rein-forcing strands or in the type of finish to be appliedG The president of Prestress, George A. Cooney, and Bert Hunter, president of ConcreteStructures,Inc , both testified that the trend in the precast industry is to combine struc-tural and architectural purposes in the same piece,thus diminishing the practicalsignificance of the distinction.'Rigging is defined generally as moving an object to another elevation or to a differentposition in the same plane with the aid of a crane or other mechanical device.8In the past year the Employer had only two jobs that required such additionalequipment9 The use of precast in building construction in the United States is a relatively recentdevelopment, dating from the early 1950's 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractice or other criteria for resolving the dispute, and the Carpentersand Iron Workers have continued to press their competing claims insouthern Florida to the present time.The Employer began operations in March-April 1961.For itsfirst job, the Employer assigned the precast erection work to employeesrepresented by the Iron Workers.Prestress president, George A.Cooney, testified that he selected ironworkers because he had a "certainattachment for the ironworkers craft," 10 and because others on thejob had asked him to use ironworkers.However, he had difficulty ingetting the ironworkers to complete the welding on this job, and, onhis next project, Cooney selected employees represented by the Car-penters.He was satisfied with the carpenters' performance and there-after developed a decided preference for the carpenters.The Em-ployer then used carpenters on most of its jobs, but it hired ironworkersfor about 10 jobs during 1961-63, largely because of pressures fromthe Iron Workers. Since February 1963, the Employer has utilizedcarpenters exclusively for precast erection work.On March 25, 1963,11the Employer signed an agreement with the Carpenters which recog-nized the Union as "the collective bargaining representative of car-penters engaged in the work of the Employer wherever situated inthe area of work performed by the employer," and bound the Employerto pay its carpenters "in accordance with the scale of wages and bene-fits negotiated between the Union and the Associated General Con-tractors of America and the South Florida Home Builders Associa-tion."This agreement also stipulated that "the work of erecting, rig-ging and/or welding on the site of any construction job, of any precastshape used or handled by the Employer shall be assigned to qualifiedcarpenters." 12B. The instant disputesDuring the period June through August 1964, Prestress startedwork on four jobs which led to the instant work disputes. These fourjobs were the University of Miami Student Union Building, the Dade10 Cooney had been a member of Iron Workers Local 45 (New Jersey)for 10 years."Prior to this date,the Employer had not contractually recognized the Carpenters, butapparently had abided by the terms of applicable Carpenters'agreements whenever itemployed carpenters.It is the Employer's stipulated practice to employ bricklayers exclusively for "cutting,fitting, bending,pointing, caulking,grouting, and installation of gaskets,"and, in com-posite crews with carpenters,for the "rigging,plumbing, aligning,leveling and securingprecast items."This division of work is substantially the same as that provided forin an agreement between the Iron Workers and Bricklayers International unions, theterms of which are acceptable to the Carpenters vis-a-vis the Bricklayers."Grouting"is the process of filling in openings between the installed precast items with cement andsand,or with various chemical,plastic,or rubber compounds.On June 28,1963, the Employer signed a recently negotiated Carpenters-AGC andHome Builders agreement.President Cooney testified that this latter agreement simply"complemented"theMarch 25 agreement which continued to be in effectCooney alsotestified that,although the June 28 agreement was limited to Dade County,the Employerdid in fact abide by the terms of its agreements with the Carpenters when working onprojects outside Dade County. LOCAL UNION NO. 272, INT'L ASSN. OF BRIDGE, ETC.273County Junior College LearningResourcesLab, the Pompano BeachIncinerator No. 2, and the Family Finance Building. Incinerator No.2 is located in Broward County, the other three jobs are in DadeCounty.On June 30,Prestress'carpenters began installing vertical flat slabs,grille work, and window frames in the student union building. Thatsameday, or the next, pickets appeared on the jobsite with signs stat-ing "PrestressErectors pays substandard wages to employees doingIronworkers work, Local 272." Employees represented by unions otherthan the Carpenters left the job. In a July 1 telegram, PrestressPresident Cooney notified the Joint Board of the picketing andrequested that it "use [its] good offices to resolve [the] issue."OnJuly 2, Iron Workers International Representative John Walsh wascontacted, and on the following day the picketing ceased.13Represent-atives of the Employer, other contractors, and the unions involved meton July 6 and 14and onAugust 4 to discuss the dispute. Cooney andArne Jacobsen, superintendent for the general contractor, testified that,at these meetings,Walsh claimed the precast installation work for theIron Workers.According to Cooney, Walsh said that the ironworkerswould not work and the project would not be completedunless theEmployer's precastwork was given to ironworkers.The recordalso containsevidence of Iron Workers picketing onAugust 25 and 26 at the Dade County Junior College job where theEmployer was installing I joists, wall panels (flat slabs and channelsections),and sunscreens.The projectmanagerfor the general con-tractortestified that a picket appeared on August 25 and 26 with asign reading"PrestressErectors pays substandardwages for mendoing IronWorkers' work," and thatironworkersemployed by othercontractors on the job refused to work on these 2 days and on certaindates in Septemberwhen the Employer was scheduled to install wallpanels.At the Pompano Beach Incinerator,Prestressbegan to erect doubleT sectionsfor a roofing system on August 25. A representative of thegeneral contractortestified that pickets appeared on August 25 andremained for 2 or 3 days ; that an Iron Workers representativestated the picketing was to protest the carpenters doing work"awarded" to the ironworkers ; 14 and that Prestress' carpenters andthe general contractor's laborerswere the onlyemployees who con-tinued to work during the picketing.'$Cooney later received a copy of the Joint Board'sJuly 1 telegram to the IronWorkers' general president requesting the removal of the pickets and the adjustmentof "any continuing jurisdictional disputes directly."But he received no further com-munication from the Joint Board.14According to a Prestress carpenter employed on the incinerator job, the Iron Work-ers representative said the reason for the picketing was "The carpenters were doing.our work."7 89-730-66-vol. 152-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer began installing folded plate and flat slab sectionsat the Family Finance job on August 27 or 28. The job superintendenttestified that ironworkers and brick masons walked off the job a dayor two later.4.Applicability of the statuteAt the hearing, the Iron Workers urged that the Board should notproceed to a Section 10(k) determination on grounds that : (1) TheEmployer's July 1 telegram constituted a submission of the disputeto the Joint Board, and (2) there was insufficient evidence to findprobable cause that Section 8(b) (4) (D) had been violated in respectto a particular work assignment.-'The Employer contends, however,that it was not bound by any contract or stipulation to submit juris-dictional disputes to the Joint Board; and it asserts in this connectionthat the July 1 telegram did not, either expressly or impliedly, author-ize the Joint Board to make a binding settlement of the dispute.President Cooney testified that the reason for the telegram was tonotify the Joint Board of the picketing and to ask for whatever aidit could give, but that he did not intend the telegram to bind him tothe Joint Board's settlement procedures.On being told at the hear-ing, by the counsel for the Iron Workers, of a report that the JointBoard had taken jurisdiction of the dispute, Cooney telephoned theJoint Board on September 15 and advised it that he did not considerthe telegram to be a submission, and did not want the Joint Board totake the dispute. In these circumstances, including the fact that theJoint Board has not taken any action other than direct the Iron Work-ers' general president to resolve any jurisdictional disputes with theCarpenters, we find no satisfactory evidence that the parties haveeither adjusted or agreed upon methods for the voluntary adjustmentof the dispute.16We are also satisfied that there is reasonable cause to believe thatthe Iron Workers was engaging in conduct violative of Section 8 (b)(4) (D) herein.Thus, there is evidence of picketing by Iron Workersat jobsites which succeeded in inducing a work stoppage among em-ployees on the project.The testimony is also sufficient to show thatthe object of the picketing was to compel Prestress to assign the precastinstallation work on the project to ironworkers, rather than to car-penters.The fact that the Iron Workers did not precisely delimit thescope of their jurisdictional claim in their picket signs and statementsto others does not negate the existence of an active dispute over "par-16 Counsel for the Iron workers admitted that there was evidence of "jurisdictional" orwork assignment picketing at the student union and incinerator No. 2 jobs.16 SeeInternationalUnion of Operating Engineers, Local66,AFL-CIO (Frank P.Badolato& Son),135 NLRB 1392, 1395-1396. LOCAL UNION NO. 272, INT'L ASSN. OF BRIDGE, ETC.275titular work." 17Clearly, there was work on these projects which wasbeing performed by carpenters and which the Iron Workers claimedfor their members.The use of picketing to force a reassignment ofthiswork falls precisely within the proscription of Section 8 (b)(4) (D).Thus, a work dispute is properly before the Board underSection 10 (k) of the Act.5.Contentions of the partiesThe Iron Workers' claim to the work is based primarily on areapractice,a functionalsimilarity between precast and metal buildingmaterialstraditionally installed by ironworkers, and the skills pos-sessed by the ironworker craft. It asserts that the industry practicein Broward County is to use ironworkers for the installation of allprecast items;18 andthat the Dade County practice favors the iron-workers in respect to wall panels and sunscreens.19The Carpentersrelies on the Employer's past practice, a current contractual assign-ment, the fact that precast eliminates building wooden forms for cast-in-place concrete which is traditionally carpenters' work, and on theskills possessedby the carpenter craft.Neither Union relies on anaward of the Joint Board or on a NLRB certification or order. TheEmployerexpressesa preference for the carpenters, contends that theyare more efficient,and desires to continue its past and current assign-ment.The Employer is strongly opposed to any division of precastwork between the two Unions.6.Merits of the disputeSection 10(k) of the Act requires the Board to make an affirmativeaward of disputed work after giving due consideration to variousrelevant factors, and the Board has held that its determination injurisdictional dispute cases is an act of judgment based upon common-senseand experience in balancing such factors 2°17The Iron Workers and the Carpenters have used different terms and concepts todefine the nature and extent of their respective work claims.However,this definitionaldisagreement cannot alter the fact that at some level or area their jurisdictional claimsdid overlap and conflict.18IronWorkers counsel stated at the hearingthat,had the Employer been installingall types of precast items on the incinerator No. 2 job, the Iron workers would haveclaimed all such work on the basis of this asserted area practice18According to Iron Worker Business Representative Raymond H Cramer,"the workhas been up for grabs"in the Dade County area and "everybody has gotten theirbest hold."The Iron Workers apparently defines"wall panel"as any section placed in the verticalto enclose the building,including flat slabs,channel sections,grillework, and windowsections(if the open space accounts for less than 50 percent of the total area)a'International Association of Machinists,Lodge No,1743,AFL-CIO (J.A. JonesConstiuctxon Company),135 NLRB 1402. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Work and skill involvedPrecast concrete can be said to take the place of both metal buildingmaterials and wood concrete forms. Both Unions would thus appearto have equally justifiable claims to precast installation work on thebasis of functional substitution and traditional craft jurisdiction.Theskills required for precast installation also appear to be evenly bal-anced between the two crafts. The ironworkers seem to be more quali-fied in rigging heavy items because of their experience and training inthe erection of structural steel and metal wall panels.On the otherhand, the Employer's rigging is mostly of a simple nature; and thecarpenters seem to have an edge in planning, measuring, and aligningthe items into position.Both Unions have members who are qualifiedwelders.And both have extensive apprenticeship programs which aresupplemented by on-the-job training. It appears that the carpentersand the ironworkers are both competent and equally qualified to dothe disputed precast installation work.21B. Area practiceThere is evidence of industry practice in Dade and Broward Coun-tieswhich appears to favor both Unions 22 The Iron Workers intro-duced considerable evidence of past and present assignments of pre-castwork to ironworkers.The Carpenters also presented evidenceshowing that carpenters have received a substantial share of the pre-castwork in the two counties.President Cooney estimated that in1963the Employer, using carpenters, handled at least 75 to 85 percentof allthe precast installed in the Dade County area.C. The Employer's past practice and contractual assignmentEver since its first job, the Employer has consistently assigned itsprecast work to the carpenters ; only when faced with Iron Workerspressureshas it employed ironworkers.The Employer's March 25agreement with the Carpenters expressly provides for the assignmentof the work to the carpenter craft. The Employer's past practice andcontractual assignment thus favor an award to the carpenters.D. Efficiency and economy of operationIn support of his definite preference for carpenters, PresidentCooney cited their greater care in handling the precast items and theirmoreefficient planning of work sequences.According to Cooney, car-penters have a greater appreciation for precast concrete's relativelyThe skills required are essentially the same regardless of the shape or function ofof the particular precast item.The record is inadequate to determine what the area practice is outside these twocountiesNor are we able to discern a clear-cut breakdown of area practice accordingto shape or function of the precast items within Dade and Broward Counties. LOCAL UNION NO. 272, INT'L ASSN. OF BRIDGE, ETC.277low tensile strength which makes it somewhat more susceptible tochipping and breakage.Cooney stated that he experienced less dam-age to precast items with carpenters, and that carpenters made for agenerally smoother, more efficient operation with resulting reductionsin labor and equipment costs.Cooney also strongly expressed hisbelief that any division of precast work between carpenters and iron-workers, based on either shape or function of the precast item, wouldintroduce delay and confusion into the Employer's operation.7.Conclusions as to the merits of the disputeWeighing these relevant factors, we believe that, on balance, theemployees represented by the Carpenters are entitled to the work indispute.We rely primarily on the fact that the Employer has con-sistently awarded the work to the carpenters and contractually assignedthe work to them in the March 1963 agreement; that the carpenters aresufficiently skilled to perform the work and have performed it to thesatisfaction of the Employer who desires to continue using them;and that the use of carpenters makes for an efficient operation. Accord-ingly, we shall determine the jurisdictional dispute by deciding thatemployees represented by the Carpenters, rather than those representedby the Iron Workers, are entitled to the work in dispute. In makingthis determination, we are assigning the disputed work to the employ-ees of Prestress who are represented by the Carpenters, but not to thatUnion or its members.8.Scope of the determinationThe Iron Workers contends that the work in dispute is only preciselythat which was being performed at the time of the picketing herein,and would limit the scope of the award accordingly.However, therecord before us makes it clear that the dispute between the Unionscannot be so narrowly defined and that, in fact, a dispute betweenthem exists over the erection and installation of precast items in gen-eral.Accordingly, we shall not restrict the scope of the determinationto the particular disputes which gave rise to this proceeding.We holdthat the work in dispute subject to our award is the erection andinstallation of all precast concrete items performed by the Employerin its building construction work within Dade and Broward Counties,Florida 23DETERMINATION OF DISPUTEPursuant to Section 10 (k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings and the entirerecord in this proceeding, the National Labor Relations Board herebymakes the following Determination of Dispute.za This definition is subject to the division of work agreed upon at the hearing betweenthe Carpenters and the Bricklayers. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Employees of Prestress Erectors, Inc., currently represented bythe Carpenters' District Council of Miami, Florida and Vicinity,AFL-CIO,are entitledto perform the following work:Erectingand installing all precast concrete items performed byPrestressErectors, Inc., in its building construction work withinDade and Broward Counties, Florida.2.Local Union No. 272, International Association of Bridge, Struc-tural andOrnamental Iron Workers, AFL-CIO, is not entitled, bymeansproscribed by Section 8 (b) (4) (D) of the Act, to force orrequirethe Employer to assign the above work to ironworkers whoare represented by it.3.Within 10 days from the date of the Decision and Determinationof Dispute, Local Union No. 272, International Association of Bridge,Structuraland Ornamental Iron Workers, AFL-CIO, shall notifythe Regional Director for Region 12, in writing, whether it will refrainfrom forcing or requiring the Employer, by means proscribed in Sec-tion 8(b) (4) (D), to assign the work in dispute to ironworkers ratherthan tocarpenters.Local No. 2 of Detroit,Bricklayers,Masons,and Plasterers In-ternationalUnion of America,AFL-C10 1andDecora, Inc..Case No. 7-CD-116.April 29,1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10 (k) of the National LaborRelations Act, following the filing of charges by Decora, Inc. (hereincalled the Employer) alleging that Local No. 2 of Detroit, Brick-layers,Masons and Plasterers International Union of Amercia, AFL-CIO (herein called Local No. 2), had violated Section 8(b) (4) (D) ofthe Act.The charge alleges, in substance, that Local No. 2 threatened,restrained, and coerced the Employer with an object of forcing orrequiring the Employer to assign particular work to employees repre-sented by Local No. 2 rather than to employees who were members of,and represented by, Local No. 32, Bricklayers, Masons and PlasterersInternational Union of America, AFL-CIO (herein called Local No.32).Thereafter, a duly scheduled hearing was held before HearingOfficer Alfred J. Morad, on November 12 and 13, 1964.All parties 2appeared at the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to adduce evidenceThe full name of Local No.2 appears as stipulated by the parties at the hearing.a Although a timely notice of hearing was issued to Local No.32, its representativesdid not appear at the hearing.However, members of Local No.32 who were employedby Decora,Inc., and to whom the Employer had assigned the work, appeared and wererepresented by the Employer's counsel.152 NLRB No. 17.